DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.  Claims 1-2, 6, 7-8 and 10-20 remain pending in the present application. 
Claim Objections
Claims 5, 7, 11, and 19 are objected to because of the following informalities:  Re. Cl. 5, the term “close configuration” should be “closed configuration; Re. Cl. 7, the limitation “installing collar member” is grammatically incorrect; Re. Cls. 11 and 19, the limitation “wherein collar member” is grammatically incorrect.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “closing mechanism” in claim 16 and “latch” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s originally filed application does not specifically mention a “latch” as required by claim 17.  Applicant’s specification does mention a “screw connection” or “inverted connection” in Paragraph 0031 but it is unclear if the Applicant considers a latch the same as a screw connection or inverted connection. As best understood, a latch is at the very least a specific screw connection and different from an inverted connection.  In other words, it is the Examiner’s position that a screw connection could be a part of or form a latch but not all screw connections are latches.  Therefore, it is the Examiner’s position that the claim constitutes new matter since it was not specifically supported by Applicant’s original disclosure.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: closing mechanism in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant appears to define the closing mechanism as a screw connection or an inverted connection in paragraph 0031.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5, 7-8, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bouissiere US 2008/0068784 (hereinafter Bouissiere) in view of Tippin US 2021/0072626 (hereinafter Tippin) in view of Leeds US 4562987 (hereinafter Leeds).

    PNG
    media_image1.png
    749
    617
    media_image1.png
    Greyscale

Re. Cl. 1, Bouissiere discloses: A TV mount (Fig. 1), comprising a support stand (110, 122 and 124 Fig. 1) comprising a rod (122, Fig. 1) extending along a vertical axis (see Fig. 1), and a base (110) configured to support the cylindrical rod relative to a horizontal plane (see Fig. 1, 110 enable the main body to support rod 122 relative to a horizontal plane or ground surface), and a hanging arm assembly (160, 162, 170, 172, 180 and 182, Fig. 1) configured to couple a TV to the rod (Paragraph 0002, Lines 1-3), the hanging arm assembly comprising: a first hanging arm (162 and 182, Fig. 1) comprising a first bracket configured (see 162 and 182 Fig. 1) to couple to a rear portion of the TV, the first bracket including a first annular member (210 in the top surface of 162 and the 220 located in that particular 210, Fig. 6 and 8) configured to be slidably fitted on the rod of the support stand such that the rod extends through an opening of the first annular member (see Fig. 1), a second hanging arm (160 and 180, Fig. 1) comprising a second bracket (see 160 and 180, Fig. 1) configured to couple to the rear portion of the TV (see Fig. 1), the second bracket comprising a second annular member (210, Fig. 6) a collar member (see 220, Fig. 6) configured to be slidably fitted on the rod and fixed into position to constrain axial sliding of the first hanging arm in a downward direction along the rod (see Fig. 6-9, by having a frictional engagement with the rod and then fixed thereto by using the screw through 260 as discussed in Paragraph 0046)
Re. Cl. 2, Bouissiere discloses: the first annular member is muff-coupled on the rod (see Fig. 1, via 210, 220; Paragraph 0046, Lines 6-10).
Re. Cl. 10, Bouissiere discloses: the rod comprises a cylindrical cross section (see Fig. 1).
Re. Cl. 13, Bouissiere discloses: the first annular member of the first hanging arm comprises a contiguous, non-openable annular opening (see 210, Fig. 8).
Re. Cl. 14, Bouissiere discloses: the first hanging arm is configured to attach to the rear portion of the TV at a position above the second hanging arm (see Fig. 1)
Re. Cls. 1, 5, 11-12 and 16-17, Bouissiere does not disclose that the second annular member is selectively openable such that, in a closed configuration, the second annular member can be closed around the rod; and the collar member is at a position below the first hanging arm (Cl. 1), the second annular member comprises a first half-annular member and a second half-annular member configured to, in the close configuration, match a cross-sectional size and shape of the rod (Cl. 5), collar member is configured to be axially fitted on the rod by a fastener (Cl. 11), the fastener comprises a screw (Cl. 12), a closing mechanism configured to secure the second annular member in the closed configuration around the rod (Cl. 16) or the closing mechanism comprises a latch (Cl. 17). Tippin discloses a screen mount (Fig. 1a and 4) which mounts a screen (104, Fig. 1a) onto a mount body (108, 106, Fig. 1a).  Re. Cl. 1, Tippin discloses a second hanging arm assembly (420, Fig. 4 attached to 308 shown in Fig. 3b), wherein the hanging arm assembly includes a second annular member (420, Fig. 4), wherein the second annular member is selectively openable such that, in a closed configuration, the second annular member can be closed around the rod (see Fig. 4).  Re. Cl. 5, Tippin discloses the second annular member comprises a first half-annular member (see annotated figure 5a-b) and a second half-annular member (see annotated figure 5a-b) configured to, in the close configuration, match a cross sectional size and shaped of the rod (see Fig. 4).  Re. Cl. 16, Tippin discloses a closing mechanism configured to secure the second annular member in the closed configuration around the rod (see Fig. 5a, illustrate as rotatable threaded member).  Re. Cl. 17, Tippin discloses the closing mechanism comprises a latch (see Fig. 5a, the rotatable threaded member comprises a latch, since the term latch is defined as a fastener comprising a pivoting bar which falls into a notch; definition taken from www.merriam-webster.com). The Examiner further notes that the clamp shown in Figs. 5a-b is a known rotatable clamp illustrated in Whittacre US 8905249.
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to replace the set screw clamp of Bouissiere with the clamp of Tippin since Tippin states that such a modification provides horizontal support for the screen (Paragraph 0071, Lines 1-4). Furthermore, it has been held obvious to replace one known means for another to achieve a predictable result and in this instance both Bouissiere and Tippin disclose known manners for clamping screens onto vertical supporting posts. Therefore, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made. KSR Int’l Co. V. Teleflex Inc.550 U.S. , 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Re. Cls. 1 and 11-12, the combination of Bouissiere in view of Tippin does not disclose the collar member is at a position below the first hanging arm (Cl. 1), collar member is configured to be axially fitted on the rod by a fastener (Cl. 11), the fastener comprises a screw (Cl. 12).  Leeds discloses a support stand configuration (Fig. 1) which includes a rod (12, Fig. 1) and a first hanging arm (32, Fig. 1) comprising a first bracket (30 and 24, Fig. 1) including a first annular member (30, Fig. 1) configured to be slidably fitted on the rod (see Fig. 1) and a collar member (24, Fig. 1) configured to be slidably fitted on the rod and fixed into position at a position below the first hanging arm (see Fig. 1, 24 is below 30 and 32) to constrain the axial sliding of the first hanging arm in a downward direction along the rod (see Fig. 1, via 28, along axial direction 26), the collar member is configured to be axially fitted on the rod by a fastener (see Fig. 1, 28) and the fastener comprises a screw (see 28, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bouissiere device to have the first annular member and collar interact as disclosed by Leeds since Leeds states that such a modification enables for the annular member to be maintained in a desired vertical position (Col. 4, Lines 1-5). Furthermore, it has been held obvious to replace one known means for another to achieve a predictable result and in this instance both Bouissiere and Leeds disclose known manners for clamping screens onto vertical supporting posts. Therefore, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made. KSR Int’l Co. V. Teleflex Inc.550 U.S. , 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Re. Cl. 15, the combination discussed above discloses a configuration where the first hanging arm is attached to the TV above the second hanging arm but not a configuration where the first hanging arm is below the second hanging arm as claimed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to reverse the particular clamp structures so that the first hanging arm is blow the second hanging arm, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Re. Cl. 7, Bouissiere in view of Tippin in view of Leeds would disclose: A method for installing a TV the TV mount of claim 1 (see rejection of claim 1 above, Fig. 1, Paragraph 0043, Lines 1-3 in Bouissiere), the method comprising: a. installing the first and second brackets of the hanging arm assembly on the rear portion of the TV (see Fig. 1, Paragraph 0002, Lines 1-3 and Paragraph 0043, Lines 1-3 in Bouissiere); installing collar member on the rod of the support stand (see Fig. 1 of Leeds, by replacing the collar of Bouissiere with the collar of Leeds, the collar would still need to be installed on the rod); and lifting the TV and sliding the first annular member of the first hanging arm over the rod such that the first hanging arm is supported by the collar member (see Fig. 1 in Leeds, the collar would have to be lifted so that it can be lowered onto the collar 24; The Examiner notes that the method as currently claimed does not require any particular order of the steps and it is the Examiner’s position that the method would be carried out in normal use of the combined device due to the structures disclosed by Bouissiere, Tippin and Leeds).
Re. Cl. 8, Bouissiere in view of Tippin in view of Leeds would disclose: closing the second annular member around the rod (by adjusting the set screw fixing 160 to the pole 122 in Tippin).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bouissiere in view of Leeds.
Re. Cl. 1, Bouissiere discloses: A TV mount (Fig. 1), comprising a support stand (110, 122 and 124 Fig. 1) comprising a rod (122, Fig. 1) extending along a vertical axis (see Fig. 1), and a base (110) configured to support the cylindrical rod relative to a horizontal plane (see Fig. 1, 110 enable the main body to support rod 122 relative to a horizontal plane or ground surface), and a hanging arm assembly (160, 162, 170, 172, 180 and 182, Fig. 1) configured to couple a TV to the rod (Paragraph 0002, Lines 1-3), the hanging arm assembly comprising: a first hanging arm (162 and 182, Fig. 1) comprising a first bracket configured (see 162 and 182 Fig. 1) to couple to a rear portion of the TV, the first bracket including a first annular member (210 in the top surface of 162 and the 220 located in that particular 210, Fig. 6 and 8) configured to be slidably fitted on the rod of the support stand such that the rod extends through an opening of the first annular member (see Fig. 1), a second hanging arm (160 and 180, Fig. 1) comprising a second bracket (see 160 and 180, Fig. 1) configured to couple to the rear portion of the TV (see Fig. 1), the second bracket comprising a second annular member (210, Fig. 6); and a collar member (see 220, Fig. 6) configured to be slidably fitted on the rod and fixed into position to constrain axial sliding of the first hanging arm in a downward direction along the rod (see Fig. 6-9, by having a frictional engagement with the rod and then fixed thereto by using the screw through 260 as discussed in Paragraph 0046)
Re. Cls. 18-20, Bouissiere does not disclose the collar member is at a position below the first hanging arm (Cl. 18), collar member is configured to be axially fitted on the rod by a fastener (Cl. 19), the fastener comprises a screw (Cl. 20). Leeds discloses a support stand configuration (Fig. 1) which includes a rod (12, Fig. 1) and a first hanging arm (32, Fig. 1) comprising a first bracket (30 and 24, Fig. 1) including a first annular member (30, Fig. 1) configured to be slidably fitted on the rod (see Fig. 1) and a collar member (24, Fig. 1) configured to be slidably fitted on the rod and fixed into position at a position below the first hanging arm (see Fig. 1, 24 is below 30 and 32) to constrain the axial sliding of the first hanging arm in a downward direction along the rod (see Fig. 1, via 28, along axial direction 26), the collar member is configured to be axially fitted on the rod by a fastener (see Fig. 1, 28) and the fastener comprises a screw (see 28, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bouissiere device to have the first annular member and collar interact as disclosed by Leeds since Leeds states that such a modification enables for the annular member to be maintained in a desired vertical position (Col. 4, Lines 1-5). Furthermore, it has been held obvious to replace one known means for another to achieve a predictable result and in this instance both Bouissiere and Leeds disclose known manners for clamping screens onto vertical supporting posts. Therefore, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made. KSR Int’l Co. V. Teleflex Inc.550 U.S. , 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5, 7-8, 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oddsen US 2006/0202091, Williams US 2015/0146114, Ashe US 2013/0293719 and Bosson US 2002/0011544 disclose other known TV mounts which are presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632